                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  GREEN BAY DIVISION

SECURITIES AND EXCHANGE COMMISSION,

                      Plaintiff,
                     v.                                                       Case No. 09-C-506

WEALTH MANAGEMENT LLC, et al.,

                       Defendant.

______________________________________________________________________________

     ORDER AUTHORIZING ALLOWANCE AND PAYMENT OF INTERIM
 COMPENSATION TO ALAN D. LASKO & ASSOCIATES, P.C., ACCOUNTANTS TO
   THE RECEIVER FOR THE PERIOD JUNE 1, 2019 THROUGH MAY 31, 2020
______________________________________________________________________________

       THIS CAUSE, coming to be heard on the Eighth Interim Application for Allowance and

Payment of Compensation to Alan D. Lasko & Associates, P. C. ("ADLPC"), Accountants to the

Receiver for Wealth Management LLC and the captioned Relief Defendants, for the Period from

June 1, 2019 through May 31, 2020 (the "Application"; all capitalized terms not otherwise defined

herein shall have the meanings ascribed to them in the Application); due and proper notice of the

Application having been served on all entities entitled thereto and no other or further notice having

been required; the Application having included a "Certification of Alan D. Lasko" (the

"Certification"); no objections to the Court's granting of the Application having been filed within

the time period specified in the Court's related scheduling order entered at Docket No. 494, and

the Court being otherwise fully advised in the premises;

BASED ON ITS REVIEW OF THE APPLICATION AND THE CERTIFICATION AND
UPON THE REPRESENTATIONS OF THE PARTIES, THE COURT HEREBY FINDS
THAT:
       1.      Pursuant to (a) the Court's Order Appointing Receiver dated May 20, 2009 (Docket

No. 8) (the "Initial Receiver Order"); (b) the Court's First Modified Order Appointing Receiver



        Case 1:09-cv-00506-WCG Filed 08/07/20 Page 1 of 3 Document 498
(Docket No. 14) (the "Modified Receiver Order" and, with the Initial Receiver Order, the

"Appointment Orders"), Faye B, Feinstein (the "Receiver") was duly appointed to serve as Receiver

for Wealth Management, LLC, and the WM Funds, effective May 20, 2009. By order dated August

18, 2009 (Docket No. 54), the Court extended the receivership to ESA.

       2.      Pursuant to the Appointment Orders, the Receiver has retained the financial

consultants and other professionals of ADLPC to assist her in performing her duties as Receiver.

       3.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§754, l 367(a),

and the inherent equitable powers of the Court. Pursuant to Fed. R. Civ. P. 66, the Federal Rules of

Civil Procedure apply to this matter.

       4.      The fees sought by ADLPC for services rendered to the Receiver Estate by ADLPC

represent an aggregate discount of $1,923.03 from the hourly rates ordinarily charged by ADLPC

for similar work performed for other ADLPC clients at the time the Receiver was appointed. This

discount to ADLPC's regular billing rates was agreed to between the Receiver and ADLPC.

       5.      Before filing the Application, the Receiver submitted it to the SEC for review, as

required by the "Billing Instructions for Receivers in Civil Actions Commenced by the U.S.

Securities and Exchange Commission", dated October 1, 2008 (the "Billing Instructions").

       6.      During the Subject Period, ADLPC devoted no less than 64.4 hours to the

performance of necessary and valuable services on behalf of the Receiver Estate.

       7.      Based upon the time, nature, extent, and value of the services performed by ADLPC,

the responsibilities assumed by ADLPC, the rates charged by ADLPC, the results achieved to date,

and the costs of comparable services, the compensation for services rendered sought in the

Application are reasonable, necessary, and commensurate with the skill and experience required

for the activities performed.



                                                 2

        Case 1:09-cv-00506-WCG Filed 08/07/20 Page 2 of 3 Document 498
       8.      The fair value of services rendered by ADLPC during the Subject Period is not less

than $10,897.17.

       NOW, THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED that the

Application is GRANTED;

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that ADLPC is hereby

allowed interim compensation in the sum of $10,897.17 (the "Allowed Fees") for actual and

necessary services rendered during the Subject Period to the Receiver Estate;

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Receiver is

hereby authorized to pay, on an interim basis, the Allowed Fees to ADLPC from the assets of the

Receiver Estate and to allocate the Allowed Fees among the Relief Defendants as described in the

Application; and

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that entry of this Order is

without prejudice to the right of ADLPC to seek additional compensation for any services rendered

to, and reimbursement of any additional expenses incurred on behalf of, the Receiver Estate

subsequent to the Subject Period.

       SO ORDERED at Green Bay, Wisconsin this 7th day of August, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 3

        Case 1:09-cv-00506-WCG Filed 08/07/20 Page 3 of 3 Document 498
